Matter of Joshua (Gregory E.S.--Lydia A.C.) (2017 NY Slip Op 08149)





Matter of Joshua (Gregory E.S.--Lydia A.C.)


2017 NY Slip Op 08149


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


1324 CAF 17-00121

[*1]WHOSE FIRST NAME IS JOSHUA GREGORY E.S., PETITIONER-APPELLANT; LYDIA A.C., RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


MICHAEL STEINBERG, ROCHESTER, FOR PETITIONER-APPELLANT.
JUSTIN F. BROTHERTON, ATTORNEY FOR THE CHILD, WATERTOWN. 

	Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, A.J.), entered August 9, 2016. The order dismissed the adoption petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Lydia A.C. ([appeal No. 1] ___ AD3d ___ [Nov. 17, 2017]).
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court